IN THE SUPREME COURT OF THE STATE OF DELAWARE

TYRONE ANDERSON                         §
                                        §
      Defendant Below,                  §     No. 128, 2021
      Appellant,                        §
                                        §     Court Below—Superior Court
      v.                                §     of the State of Delaware
                                        §
STATE OF DELAWARE                       §     Cr. ID No. 1608006981(N)
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: October 27, 2021
                          Decided:   October 27, 2021

Before SEITZ, Chief Justice; TRAYNOR, and MONTGOMERY-REEVES,
Justices.
                                      ORDER

      This 27th day of October 2021, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed. Regarding the claim that trial counsel was constitutionally

ineffective for failing to object to some of the testimony of Detective Mancuso, we

affirm solely on the basis of the second prong of the test in Strickland v. Washington,

466 U.S. 668 (1984). Given the strength of the other evidence the prosecution

offered at trial, we conclude that the defendant did not suffer prejudice as defined in
Strickland1 as a result of counsel’s failure to object. Otherwise, we affirm on the

basis of and for the reasons stated in its April 12, 2021 opinion and order.

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                       BY THE COURT:

                                                       /s/ Collins J. Seitz, Jr.
                                                            Chief Justice




1
    See also Sierra v. State, 242 A.3d 563, 572 (Del. 2020).
                                                   2